463 So. 2d 1248 (1985)
In re the Marriage of Ronald Wayne BEASLEY, Appellant,
v.
Corrie Gail BEASLEY, Appellee.
No. 83-1327.
District Court of Appeal of Florida, Fifth District.
February 21, 1985.
Thomas W. Gibson of Trickel, Leigh, Gibson & Martin, Orlando, for appellant.
James P. Curry of Curry, Taylor & Carls, Orlando, for appellee.
DAUKSCH, Judge.
This is an appeal in a marriage dissolution case. Although appellant presents a compelling argument for the reversal or modification of an alimony award he has not furnished this court with a transcript of the evidence taken at trial which led to the court's decision. Financial affidavits, without supporting testimony, are not sufficient for our review of a case. Unless this court is provided with all of the evidence which was before the trial court, either by a transcript of testimony or a stipulated statement, then we cannot fault and reverse a trial judge for a purported error.
Appeals such as this shall be subject to summary dismissal in the future, and motions for attorney's fees pursuant to section 57.105, Florida Statutes, will be favorably entertained.
AFFIRMED.
FRANK D. UPCHURCH, Jr., and SHARP, JJ., concur.